UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1055


In re: RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Petitioner.



              On Petitions for Writ of Mandamus. (4:05-cr-01044-RBH-1)


Submitted: March 15, 2022                                         Decided: March 18, 2022


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut petitions for writ of mandamus. In his initial petition,

Chestnut alleges that the district court has unduly delayed acting on several motions. He

seeks an order from this court directing the district court to act. Our review of the district

court’s docket reveals that the district court denied these motions on January 14, 2022.

Accordingly, because the district court has recently acted on the motions, we deny the

mandamus petition as moot.

       Chestnut filed an amended mandamus petition * on February 25, 2022, seeking an

order compelling the district court to act on his motion for reconsideration of the district

court’s January 14, 2022, order. Chestnut filed his motion for reconsideration less than

two months ago, on January 28, 2022. The present record does not reveal undue delay in

the district court. Accordingly, we deny the amended mandamus petition without prejudice

to a renewed petition should the district court fail to timely resolve the motion for

reconsideration.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITIONS DENIED




       *
           We grant Chestnut’s motion to file the amended mandamus petition.

                                              2